           Case 2:19-bk-22444-SK                  Doc 53 Filed 01/25/21 Entered 01/25/21 17:28:52                                      Desc
                                                   Main Document    Page 1 of 43

  Attorney or Party Name, Address, Telephone & FAX                           FOR COURT USE ONLY
  Nos., State Bar No. & Email Address
  EDWARD M. WOLKOWITZ (SBN 68298)
  emw@lnbyb.com
  ANTHONY A. FRIEDMAN (SBN 201955)
  aaf@lnbyb.com
  LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  10250 Constellation Blvd., Suite 1700
  Los Angeles, California 90067
  Telephone: (310) 229-1234
  Facsimile: (310) 229-1244


      Movant(s) appearing without an attorney
      Attorney for Movant(s)
                                         UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION

  In re:                                                                     CASE NO.: 2:19-bk-22444 SK
                                                                             CHAPTER: 7

  CHRISTOPHER JASON WATERS,
                                                                                     DECLARATION THAT NO PARTY
                                                                                   REQUESTED A HEARING ON MOTION
                                                                                                    LBR 9013-1(o)(3)


                                                                                                    [No Hearing Required]
                                                              Debtor(s).


  1. I am the         Movant(s) or          attorney for Movant(s) or           employed by attorney for Movant(s).

  2. On (date): 03/19/2020             Movant(s) filed a motion or application (Motion) entitled: CHAPTER 7 TRUSTEE'S
      MOTION TO APPROVE COMPROMISE OF CONTROVERSY WITH KARYN LEVER AND DEBTOR

  3. A copy of the Motion and notice of motion is attached to this declaration.

  4. On (date): 01/05/2021 Movant(s), served a copy of          the notice of motion or    the Motion and notice of motion
     on required parties using the method(s) identified on the Proof of Service of the notice of motion.

  5. Pursuant to LBR 9013-1(o), the notice of motion provides that the deadline to file and serve a written response and
     request for a hearing is 14 days after the date of service of the notice of motion, plus 3 additional days if served by
     mail, or pursuant to F.R.Civ.P. 5(b)(2)(D) or (F).

  6. More than 17          days have passed after Movant(s) served the notice of motion.

  7. I checked the docket for this bankruptcy case and/or adversary proceeding, and no response and request for hearing
     was timely filed.

  8. No response and request for hearing was timely served on Movant(s) via Notice of Electronic Filing, or at the street
     address, email address, or facsimile number specified in the notice of motion.

            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                            Page 1                    F 9013-1.2.NO.REQUEST.HEARING.DEC
        Case 2:19-bk-22444-SK                   Doc 53 Filed 01/25/21 Entered 01/25/21 17:28:52                                      Desc
                                                 Main Document    Page 2 of 43

  9. Based on the foregoing, and pursuant to LBR 9013-1(o), a hearing is not required.

Movant(s) requests that the court grant the motion and enter an order without a hearing.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




    Date: 01/25/2021                                       _______________________________________________
                                                           /s/ Anthony A. Friedman
                                                           Signature


                                                           _______________________________________________
                                                           ANTHONY A. FRIEDMAN
                                                           Printed name




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                          Page 2                    F 9013-1.2.NO.REQUEST.HEARING.DEC
Case 2:19-bk-22444-SK   Doc 53 Filed 01/25/21 Entered 01/25/21 17:28:52   Desc
                         Main Document    Page 3 of 43




                            EXHIBIT “A”
Case 2:19-bk-22444-SK    Doc 53
                             51 Filed 01/25/21
                                      01/05/21 Entered 01/25/21
                                                        01/05/21 17:28:52
                                                                 15:27:28          Desc
                          Main Document    Page 4
                                                1 of 43
                                                     29

 1 EDWARD M. WOLKOWITZ (SBN 68298)
     emw@lnbyb.com
 2 ANTHONY A. FRIEDMAN (SBN 201955)
     aaf@lnbyb.com
 3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 4 10250 Constellation Blvd., Suite 1700
   Los Angeles, California 90067
 5 Telephone: (310) 229-1234
   Facsimile: (310) 229-1244
 6
 7 Attorneys for Howard M. Ehrenberg, Chapter 7 Trustee
 8
 9                        UNITED STATES BANKRUPTCY COURT

10                         CENTRAL DISTRICT OF CALIFORNIA
11
                                   LOS ANGELES DIVISION
12
     In re
13                                                 Case No. 2:19-bk-22444 SK
     CHRISTOPHER JASON WATERS,                     Chapter 7
14
15                             Debtor.             CHAPTER 7 TRUSTEE’S MOTION
                                                   TO APPROVE COMPROMISE OF
16                                                 CONTROVERSY WITH KARYN
                                                   LEVER AND DEBTOR
17                                                 CHRISTOPHER JASON WATERS
18                                                 MEMORANDUM OF POINTS AND
19                                                 AUTHORITIES AND

20                                                 DECLARATION IN SUPPORT
                                                   THEREOF
21
                                                       [Federal Rule of Bankruptcy
22
                                                    Procedure 9019; Local Bankruptcy
23                                                          Rule 9013-1(o)(1)]

24                                                         [No Hearing Required]

25
26
27
28

                                               1
Case 2:19-bk-22444-SK       Doc 53
                                51 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:27:28            Desc
                             Main Document    Page 5
                                                   2 of 43
                                                        29

 1          TO THE HONORABLE SANDRA R. KLEIN, UNITED STATES BANKRUPTCY

 2 JUDGE:
 3          Howard M. Ehrenberg, the Chapter 7 trustee (the “Trustee”) for the bankruptcy estate of

 4 Christopher Jason Waters (the “Debtor”), has filed a motion (the “Motion”) for an order,
 5 pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure and Local Bankruptcy
 6 Rule 9013-1(o)(1), approving the Settlement Agreement and Release (the “Agreement”) entered
 7 into by and between the Trustee, Karyn Lever (“Lever”) and the Debtor (collectively, the
 8 Trustee, Lever and the Debtor may be referred to as the “Parties”) with regard to potential
 9 avoidance claims against Lever relating to the Debtor and Lever’s dissolution of marriage,
10 marital settlement agreement and subsequent dissolution judgment obtained in the Superior
11 Court of California, County of Los Angeles, Pasadena Courthouse.
12          Although all interested parties should read this Motion and the entire Agreement, the

13 pertinent parts of the Agreement provide, inter alia, that the Trustee shall forbear from seeking
14 to avoid the Transfer in exchange for Lever and the Debtor to collectively pay the Trustee, on
15 behalf of the estate, a settlement of $33,000.00 (the “Settlement Amount”). Additionally, under
16 the terms of the Agreement, the Trustee has received a deed of trust to be recorded against the
17 Property to secure the Settlement Amount until such time as the Settlement Amount is paid in
18 full.
19          The Motion is made pursuant to Rule 9019 of the Federal Rules of Bankruptcy

20 Procedure on the grounds that the Trustee has determined that it is in the best interest of the
21 estate to settle his disputes with Lever and the Debtor given the inherent risks and expense
22 associated with litigation, the legal issues related to avoiding the MSA, the Transfer and the
23 Judgment, and the defenses proffered by Lever relative to the purported pre-nuptial agreement.
24 Accordingly, the Trustee submits that the compromise is fair and reasonable and should be
25 approved by the Court.
26          The Motion is based upon the Notice of Motion filed concurrently herewith, this

27 Motion, the Memorandum of Points and Authorities, the Declaration of Howard M. Ehrenberg,
28

                                                   2
Case 2:19-bk-22444-SK       Doc 53
                                51 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:27:28              Desc
                             Main Document    Page 6
                                                   3 of 43
                                                        29

 1 and the exhibit attached hereto, the entire record in this case, and such further evidence as may
 2 be made.
 3         WHEREFORE, the Trustee respectfully requests that the Court enter an order:

 4         1.      Granting the Motion;

 5         2.      Approving the Agreement;

 6         3.      Authorizing and directing the Trustee, Lever and the Debtor to take any and all

 7 steps necessary to effectuate the Agreement, which is attached hereto as Exhibit 1; and
 8         4.      Granting such other and further relief as the Court deems just and proper.

 9 DATED: January 5, 2021                        LEVENE, NEALE, BENDER,
                                                 YOO & BRILL L.L.P.
10
11                                               By:    /s/ Anthony A. Friedman
                                                         EDWARD M. WOLKOWITZ
12                                                       ANTHONY A. FRIEDMAN
13                                               Attorneys for Howard M. Ehrenberg, Chapter 7
                                                 Trustee for the estate of Christopher Jason Waters
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
Case 2:19-bk-22444-SK        Doc 53
                                 51 Filed 01/25/21
                                          01/05/21 Entered 01/25/21
                                                            01/05/21 17:28:52
                                                                     15:27:28           Desc
                              Main Document    Page 7
                                                    4 of 43
                                                         29

 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                  I.

 3                                    STATEMENT OF FACTS

 4 A.       General Background

 5          1.      On October 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

 6 under Chapter 7 of the Bankruptcy Code, bearing case number 2:19-bk-22444-SK. Thereafter,
 7 the Trustee was appointed as Chapter 7 trustee of the Debtor’s estate, a capacity in which he
 8 continues to serve.
 9          2.      Prior to the Petition Date, on July 9, 2009, the Debtor married Lever.     In or

10 about January 2010, Lever purchased and took title to the real property located at 5919 El Mio
11 Drive, Los Angeles, California 90042 (the “Property”). In or about 2013, the Debtor was added
12 to the title of the Property.
13          3.      In or about late 2018, Lever commenced a petition for dissolution of marriage

14 against the Debtor in the Superior Court of California, County of Los Angeles, Pasadena
15 Courthouse, bearing case number 18PDFL02152 (the “Dissolution Action”). Following the
16 commencement of the Dissolution Action, the Debtor and Lever entered into a marital
17 settlement agreement (the “MSA”) providing, among other things, that the Property would be
18 transferred to Lever (the “Transfer”).     On December 31, 2018, the Court in the Dissolution

19 Action approved the MSA by entering a Judgment of Dissolution (the “Judgment”).
20          4.      Following the Petition Date, the Trustee commenced his due diligence regarding

21 the Dissolution Action, the MSA, the Judgment and an analysis of the assets disposed of
22 pursuant to the Judgment, including, but not limited to, the Transfer.
23          B.      The Dispute and Settlement Thereof

24          5.      In connection with conducting his due diligence, the Trustee determined that at

25 or about the time of the Judgment, the Property had a fair market value of approximately
26 $900,000 and secured debt of approximately $450,000, providing for equity of approximately
27 $450,000. The Trustee has analyzed the legal issues associated with the Debtor’s pre-Petition
28 Date interest in the Property, and the legal issues associated with the Transfer. The Trustee’s

                                                    4
Case 2:19-bk-22444-SK       Doc 53
                                51 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:27:28             Desc
                             Main Document    Page 8
                                                   5 of 43
                                                        29

 1 analysis suggests that the MSA, the Transfer and the Judgment are avoidable on the basis that
 2 the Debtor did not receive reasonably equivalent value in exchange for the Transfer. The
 3 remaining assets of the Debtor and Lever, at the time of the Judgment, were insignificant and
 4 appeared to be distributed relatively equally.
 5         6.      The Debtor and Lever dispute the Trustee’s contentions regarding the MSA, the

 6 Transfer and the Judgment. Indeed, the Debtor and Lever contend that Lever obtained the
 7 Property following marriage and that pursuant to an agreement between the Debtor and Lever,
 8 the Property would belong to Lever and that the community property interest in the Property, if
 9 any, is not the full extent asserted by the Trustee. The Debtor and Lever also contend that there
10 is deferred maintenance on the Property and that the Trustee’s valuation of the Property, at the
11 time of the Transfer, is not as the Trustee suggests. The Trustee disputes the validity of the
12 agreement between the Debtor and Lever regarding the disposition of title to the Property.
13         7.      While the Parties believe that complex family law issues exist with respect to the

14 avoidance of the Transfer, a purported pre-nuptial agreement and the estate’s interest in the
15 Property following avoidance of the Transfer, following lengthy, extensive negotiations, the
16 Parties herein have agreed to settle the disputes between them regarding the Property, the MSA,
17 the Transfer and the Judgment, upon the terms and subject to the conditions set forth in the
18 Agreement.
19         8.      The Agreement provides, inter alia, that the Trustee shall forbear from seeking to

20 avoid the Transfer in exchange for Lever and the Debtor to collectively pay the Trustee, on
21 behalf of the estate, a settlement of $33,000.00 (the “Settlement Amount”). Additionally, under
22 the terms of the Agreement, the Trustee has received a deed of trust to be recorded against the
23 Property to secure the Settlement Amount until such time as the Settlement Amount is paid in
24 full.
25         9.      A true and correct copy of the Agreement is attached hereto as Exhibit 1 and is

26 incorporated herein by reference.
27 / / /
28 / / /

                                                    5
Case 2:19-bk-22444-SK        Doc 53
                                 51 Filed 01/25/21
                                          01/05/21 Entered 01/25/21
                                                            01/05/21 17:28:52
                                                                     15:27:28            Desc
                              Main Document    Page 9
                                                    6 of 43
                                                         29

 1                                                    II.

 2                        THE COMPROMISE SHOULD BE APPROVED

 3 A.       The Creditors Have Received Sufficient Notice Of The Settlement Agreement

 4          Rule 9019 of the Federal Rules of Bankruptcy Procedure authorizes the Court to

 5 approve a settlement agreement following notice and an opportunity for a hearing. In the case
 6 at bar, notice of this Motion, which summarizes the relief sought by the Trustee, was served
 7 upon the Debtor, the Debtor’s counsel, counsel for Lever, all creditors of the bankruptcy estate,
 8 the Office of the United States Trustee, as well as any parties who have requested special notice.
 9 Thus, the Motion may be determined upon notice of opportunity to request a hearing under
10 Local Bankruptcy Rule 9013-1(o)(1).
11 B.       The Bankruptcy Rules Allow The Court To Approve Compromise Of Controversy.

12          Rule 9019 states that “the court may approve a compromise or settlement.” Fed. R.

13 Bankr. P. 9019(a). The “may” language of Rule 9019 indicates that the approval or disapproval
14 of a proposed settlement lies within the sound discretion of the Court. For the reasons set forth
15 below, the Court should approve the proposed Agreement.
16 C.       Case Law Supports Approval Of The Proposed Settlement.

17          It is well-established that, as a matter of public policy, settlements are favored over

18 continued litigation. See, e.g., In re A & C Properties, 784 F.2d 1377 (9th Cir. 1986); In re
19 Blair, 538 F.2d 849, 851 (9th Cir. 1976); In re Heissenger Resources, Ltd., 67 B.R. 378, 382
20 (C.D. Ill. 1986).
21          The focus of inquiry in reviewing and approving compromises is whether the settlement

22 is reasonable under the particular circumstances of the case. See In re General Store of Beverly
23 Hills, 11 B.R. 539 (9th Cir. BAP 1981). Among the factors to be considered in determining
24 whether a settlement is fair, equitable, and reasonable are the following:
25                (a)   the probability of success in the litigation;

26                (b)   any impediments to collection;

27                (c)   the complexity, expense, inconvenience and delay of litigation; and

28

                                                      6
Case 2:19-bk-22444-SK        Doc 53
                                 51 Filed 01/25/21
                                          01/05/21 Entered 01/25/21
                                                            01/05/21 17:28:52
                                                                     15:27:28               Desc
                             Main
                              MainDocument
                                  Document PagePage10
                                                   7 of
                                                      of29
                                                         43

 1                 (d) the interest of creditors with deference to their reasonable opinions.

 2 See A & C Properties, 784 F.2d at 1381.
 3          From an analysis of the foregoing factors to the facts of this case, the Court should

 4 conclude that the terms of the Agreement are fair and equitable, and well within the range of
 5 reasonableness.
 6                  a.      The probability of success in the litigation

 7          While the Trustee believes that he would be successful in litigation against Lever, there

 8 is always a risk that the Trustee may not be successful in litigation. Indeed, the Trustee believes
 9 he would establish all the elements of an avoidable transfer and prevail at trial, however, in
10 defense of the Transfer, Lever and the Debtor have alleged that they entered into an agreement
11 regarding the Property such that the Property would belong to Lever and that the community
12 property interest in the Property, if any, is not the full extent asserted by the Trustee. Further,
13 the administrative costs associated with litigation could become cost prohibitive even if the
14 Trustee were to prevail at trial, avoid and recover the Transfer and then be required to
15 administer the Property, also taking into account the deferred maintenance alleged by Lever and
16 the Debtor, and the current sale market during Covid-19. Under the Agreement, the Trustee
17 avoids litigation and obtains a cash payment of $33,000 in resolution of these issues. Thus, the
18 settlement set forth in the Agreement is the most equitable resolution for all parties involved and
19 in the best interest of the estate.
20                  b.      The difficulties in collection.

21          Difficulties in collection are a factor with regard to the Trustee’s claims against Lever

22 and the Debtor in that the Trustee would have to prevail at trial, remove Lever from the Property
23 and administer the Property. The Agreement, on the other hand, provides that Lever and the
24 Debtor shall collectively pay the Trustee, on behalf of the estate, the Settlement Amount.
25 Additionally, under the terms of the Agreement, the Trustee has received a deed of trust to be
26 recorded against the Property to secure the Settlement Amount until such time as the Settlement
27 Amount is paid in full. If the Trustee were required to commence and prosecute the claims
28 asserted by the Trustee, the Trustee would be required to incur substantial time and

                                                      7
Case 2:19-bk-22444-SK        Doc 53
                                 51 Filed 01/25/21
                                          01/05/21 Entered 01/25/21
                                                            01/05/21 17:28:52
                                                                     15:27:28                 Desc
                             Main
                              MainDocument
                                  Document PagePage11
                                                   8 of
                                                      of29
                                                         43

 1 administrative fees which potentially would offset the estate’s interest in avoiding the Transfer.
 2 By entering into the Agreement, the Trustee avoids the delay, cost and unnecessary incurrence
 3 of administrative fees of litigation while still being able to make a distribution to unsecured
 4 creditors.
 5                  c.      The complexity of the litigation involved and the expense, inconvenience

 6          and delay attendant to it.

 7          Litigation of the Trustee’s claims against Lever and the Debtor is certain to be costly and

 8 time-consuming and cause the estate to incur administrative fees and costs. Also, litigation of
 9 the claims relative to the Transfer are complex in that while the Trustee contends that avoidance
10 of the Transfer is relatively straight-forward, the purported pre-nuptial agreement providing that
11 the Property is allegedly Lever’s separate property and that the community never acquired any
12 interest sufficiently complicates the litigation claims.          Further, the administrative costs

13 associated with litigation could become cost prohibitive if the Trustee were to prevail at trial,
14 avoid and recover the Transfer and then be required to administer the Property, taking into
15 account the deferred maintenance alleged by Lever and the Debtor, and the current sale market
16 during Covid-19. The Agreement avoids the risk, unnecessary expense and delay associated
17 with litigation against Lever and the Debtor and administration of the Property, provides the
18 estate with a definitive payment in the amount of $33,000, which will allow the Trustee to make
19 a distribution to unsecured creditors.
20                  d.      The interests of creditors.

21          As noted above, the Agreement avoids the risk, unnecessary expense and delay

22 associated with litigation against Lever and the Debtor and administration of the Property,
23 provides the estate with a definitive payment in the amount of $33,000, and will allow the
24 Trustee to make a distribution to unsecured creditors. Therefore, entry into the Agreement
25 appears to be in the best interests of all parties involved, including creditors of the estate.
26          Based on the foregoing, the Trustee respectfully submits that the Agreement is in the

27 best interests of the estate, and requests that the Court approve the Agreement.
28 / / /

                                                      8
Case 2:19-bk-22444-SK      Doc 53
                               51 Filed 01/25/21
                                        01/05/21 Entered 01/25/21
                                                          01/05/21 17:28:52
                                                                   15:27:28               Desc
                           Main
                            MainDocument
                                Document PagePage12
                                                 9 of
                                                    of29
                                                       43

 1                                                III.

 2                                          CONCLUSION

 3         Based upon the foregoing, the Trustee respectfully requests that the Court enter an order:

 4         1.      Granting the Motion;

 5         2.      Approving the Agreement;

 6         3.      Authorizing and directing the Trustee, Lever and the Debtor to take any and all

 7 steps necessary to effectuate the Agreement, which is attached hereto as Exhibit 1; and
 8         4.      Granting such other and further relief as the Court deems just and proper.

 9 DATED: January 5, 2021                        LEVENE, NEALE, BENDER,
                                                 YOO & BRILL L.L.P.
10
11                                               By:   /s/ Anthony A. Friedman
                                                        EDWARD M. WOLKOWITZ
12                                                      ANTHONY A. FRIEDMAN
13                                               Attorneys for Howard M. Ehrenberg, Chapter 7
                                                 Trustee for the estate of Christopher Jason Waters
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    9
Case 2:19-bk-22444-SK       Doc 53
                                51 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:27:28            Desc
                            Main Document    Page 13
                                                  10 of 43
                                                        29

 1                       DECLARATION OF HOWARD M. EHRENBERG

 2          I, HOWARD M. EHRENBERG, declare as follows:

 3          1.     I am the duly-appointed, qualified, and acting Chapter 7 Trustee for the

 4 bankruptcy estate of Christopher Jason Waters (the “Debtor”). I have personal knowledge of
 5 the matters set forth herein and if called as a witness could and would testify competently
 6 thereto. All capitalized terms not defined herein shall have the same meanings afforded to them
 7 as in the Motion to which this declaration is annexed.
 8          2.     On October 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition

 9 under Chapter 7 of the Bankruptcy Code, bearing case number 2:19-bk-22444-SK. Thereafter, I
10 was appointed as Chapter 7 trustee of the Debtor’s estate, a capacity in which I continue to
11 serve.
12          3.     Prior to the Petition Date, on July 9, 2009, the Debtor married Karyn Lever

13 (“Lever”). In or about January 2010, Lever purchased and took title to the real property located
14 at 5919 El Mio Drive, Los Angeles, California 90042 (the “Property”). In or about 2013, the
15 Debtor was added to the title of the Property.
16          4.     In or about late 2018, Lever commenced a petition for dissolution of marriage

17 against the Debtor in the Superior Court of California, County of Los Angeles, Pasadena
18 Courthouse, bearing case number 18PDFL02152 (the “Dissolution Action”). Following the
19 commencement of the Dissolution Action, the Debtor and Lever entered into a marital
20 settlement agreement (the “MSA”) providing, among other things, that the Property would be
21 transferred to Lever (the “Transfer”).     On December 31, 2018, the Court in the Dissolution

22 Action approved the MSA by entering a Judgment of Dissolution (the “Judgment”).
23          5.     Following the Petition Date, I commenced my due diligence regarding the

24 Dissolution Action, the MSA, the Judgment and an analysis of the assets disposed of pursuant
25 to the Judgment, including, but not limited to, the Transfer.
26          6.     In connection with conducting my due diligence, I determined that at or about

27 the time of the Judgment, the Property had a fair market value of approximately $900,000 and
28 secured debt of approximately $450,000, providing for equity of approximately $450,000. I

                                                    1
Case 2:19-bk-22444-SK       Doc 53
                                51 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:27:28              Desc
                            Main Document    Page 14
                                                  11 of 43
                                                        29

 1 analyzed the legal issues associated with the Debtor’s pre-Petition Date interest in the Property,
 2 and the legal issues associated with the Transfer. My analysis suggests that the MSA, the
 3 Transfer and the Judgment are avoidable on the basis that the Debtor did not receive reasonably
 4 equivalent value in exchange for the Transfer. The remaining assets of the Debtor and Lever, at
 5 the time of the Judgment, were insignificant and appeared to be distributed relatively equally. In
 6 connection with my due diligence, I understand that the Debtor and Lever contend that Lever
 7 obtained the Property following marriage and that pursuant to an agreement between the Debtor
 8 and Lever, the Property would belong to Lever and that the community property interest in the
 9 Property, if any, would be substantially limited. I also understand that the Debtor and Lever
10 also contend that there is deferred maintenance on the Property and that my valuation of the
11 Property, at the time of the Transfer, is less than I believe it to be. Notwithstanding, I dispute
12 the validity of the agreement between the Debtor and Lever regarding the disposition of title to
13 the Property.
14          7.     While the parties believe that complex family law issues exist with respect to the

15 avoidance of the Transfer, a purported pre-nuptial agreement and the extent of the estate’s
16 interest in the Property following avoidance of the Transfer, following lengthy, extensive
17 negotiations, the parties herein have agreed to settle the disputes between them regarding the
18 Property, the MSA, the Transfer and the Judgment, upon the terms and subject to the conditions
19 set forth in that certain Settlement Agreement and Release (the “Agreement”). A true and
20 correct copy of the Agreement is attached hereto as Exhibit 1 and is incorporated herein by
21 reference.
22          8.     The pertinent parts of the Agreement provide, inter alia, that I shall forbear from

23 seeking to avoid the Transfer in exchange for Lever and the Debtor to collectively pay to me, on
24 behalf of the estate, a settlement of $33,000.00 (the “Settlement Amount”). Additionally, under
25 the terms of the Agreement, I have received a deed of trust to be recorded against the Property
26 to secure the Settlement Amount until such time as the Settlement Amount is paid in full.
27          9.     The Agreement avoids the risk, unnecessary expense and delay associated with

28 litigation against Lever and the Debtor and administration of the Property, provides the estate

                                                    2
Case 2:19-bk-22444-SK         Doc 53
                                  51 Filed 01/25/21
                                           01/05/21 Entered 01/25/21
                                                             01/05/21 17:28:52
                                                                      15:27:28               Desc
                              Main Document    Page 15
                                                    12 of 43
                                                          29
  1   with a definitive payment in the amount of $33,000, and will allow me to make a distribution to

  2 unsecured creditors. Therefore, in my business judgment, entry into the Agreement is in the

  3 best interests of all parties involved, including creditors of the estate.

  4          10.     Based on the forgoing, 1 request that the Court approve the Motion and the terms

  5 and conditions of the Agreement.

  6          I declare under penalty of perjury under the laws of the United States of America that the

  7 foregoing is true and correct and that this declaration was executed on January S', 2021, at Los

  8 Angeles, California.

  9

 10
                                                            HOWARD M. E^^NBERG
 11                                                         Chapter 7 Trustee
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       3
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 16
                                              13 of 43
                                                    29




                           EXHIBIT “1”
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 17
                                              14 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 18
                                              15 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 19
                                              16 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 20
                                              17 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 21
                                              18 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 22
                                              19 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 23
                                              20 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 24
                                              21 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 25
                                              22 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 26
                                              23 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 27
                                              24 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 28
                                              25 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 29
                                              26 of 43
                                                    29
Case 2:19-bk-22444-SK   Doc 53
                            51 Filed 01/25/21
                                     01/05/21 Entered 01/25/21
                                                       01/05/21 17:28:52
                                                                15:27:28   Desc
                        Main Document    Page 30
                                              27 of 43
                                                    29
Case 2:19-bk-22444-SK                Doc 53
                                         51 Filed 01/25/21
                                                  01/05/21 Entered 01/25/21
                                                                    01/05/21 17:28:52
                                                                             15:27:28                                     Desc
                                     Main Document    Page 31
                                                           28 of 43
                                                                 29

 1                                   ROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled CHAPTER 7 TRUSTEE’S MOTION TO
 4   APPROVE COMPROMISE OF CONTROVERSY WITH KARYN LEVER AND DEBTOR
     CHRISTOPHER JASON WATERS; MEMORANDUM OF POINTS AND AUTHORITIES AND
 5   DECLARATION IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in
     the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
 6
     1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
 7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
     hyperlink to the document. On January 5, 2021, I checked the CM/ECF docket for this bankruptcy case
 8   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
     to receive NEF transmission at the email addresses stated below:
 9
              Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
10             ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
              Anthony A Friedman aaf@lnbyb.com
11            Ashley L Gjorgjeski efile@fivelakesagency.com
              Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
12            Craig C Lang clang@feldmanandassoc.com, mfeldman@feldmanandassoc.com
              Edmond Richard McGuire ermlawgroupcmecf@gmail.com,R60691@notify.bestcase.com
13            Arvind Nath Rawal arawal@americaninfosource.com
              Ketan G Sawarkar ketan.sawarkar@americaninfosource.com
14            United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
              Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
15            Edward M Wolkowitz emw@lnbrb.com

16   2. SERVED BY UNITED STATES MAIL: On January 5, 2021, I served the following persons and/or
     entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
17   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
     addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
18   completed no later than 24 hours after the document is filed.

     Christopher Jason Waters                                           RSN
19   1001 Fremont Ave., #3763                                           Capital One Auto Finance
     South Pasadena, CA 91030                                           a division of Capital One, N.A. Dept
20                                                                      AIS Portfolio Services, LP
                                                                        4515 N Santa Fe Ave, Dept. APS
21                                                                      Oklahoma City, OK 73118

22   Karyn Lever and Christopher Jason Waters                           The Honorable Sandra R. Klein
     c/o E. Richard McGuire, Esq.                                       United States Bankruptcy Court
23   Shamrock Legal, APC                                                255 E. Temple Street, Suite 1582
     2828 Cochran St., Suite 350                                        Los Angeles, CA 90012
24   Simi Valley, CA 93065

25                                                                           Service information continued on attached page

26   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
27   on January 5, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
28   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-22444-SK                Doc 53
                                         51 Filed 01/25/21
                                                  01/05/21 Entered 01/25/21
                                                                    01/05/21 17:28:52
                                                                             15:27:28                                     Desc
                                     Main Document    Page 32
                                                           29 of 43
                                                                 29

 1
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 2   true and correct.

 3    January 5, 2021                          Lisa Masse                               /s/ Lisa Masse
      Date                                    Type Name                                 Signature
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-22444-SK   Doc 53 Filed 01/25/21 Entered 01/25/21 17:28:52   Desc
                        Main Document    Page 33 of 43




                            EXHIBIT “B”
Case 2:19-bk-22444-SK      Doc 53
                               52 Filed 01/25/21
                                        01/05/21 Entered 01/25/21
                                                          01/05/21 17:28:52
                                                                   15:32:13          Desc
                           Main
                            MainDocument
                                 Document Page
                                             Page34
                                                  1 of 8
                                                       43

 1 EDWARD M. WOLKOWITZ (SBN 68298)
     emw@lnbyb.com
 2 ANTHONY A. FRIEDMAN (SBN 201955)
     aaf@lnbyb.com
 3 LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
 4 10250 Constellation Blvd., Suite 1700
   Los Angeles, California 90067
 5 Telephone: (310) 229-1234
   Facsimile: (310) 229-1244
 6
     Attorneys for Howard M. Ehrenberg, Chapter 7 Trustee
 7
 8                         UNITED STATES BANKRUPTCY COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10                                  LOS ANGELES DIVISION
11
      In re
                                                     Case No. 2:19-bk-22444 SK
12
      CHRISTOPHER JASON WATERS,
13                                                   Chapter 7
                                   Debtor.           NOTICE OF CHAPTER 7
14
                                                     TRUSTEE’S MOTION TO
15                                                   APPROVE COMPROMISE OF
                                                     CONTROVERSY WITH KARYN
16                                                   LEVER AND DEBTOR
17                                                   CHRISTOPHER JASON WATERS

18                                                       [Federal Rule of Bankruptcy
                                                      Procedure 9019; Local Bankruptcy
19                                                            Rule 9013-1(o)(1)]
20                                                           [No Hearing Required]
21
22
23            TO ALL INTERESTED PARTIES:

24            PLEASE TAKE NOTICE that Howard M. Ehrenberg, the Chapter 7 trustee (the

25 “Trustee”) for the bankruptcy estate of Christopher Jason Waters (the “Debtor”), has filed a
26 motion (the “Motion”) for an order, pursuant to Rule 9019 of the Federal Rules of Bankruptcy
27 Procedure and Local Bankruptcy Rule 9013-1(o)(1), approving the Settlement Agreement and
28 Release (the “Agreement”) entered into by and between the Trustee, Karyn Lever (“Lever”) and

                                                 1
Case 2:19-bk-22444-SK       Doc 53
                                52 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:32:13            Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page35
                                                   2 of 8
                                                        43

 1 the Debtor (collectively, the Trustee, Lever and the Debtor may be referred to as the “Parties”)
 2 with regard to potential avoidance claims against Lever relating to the Debtor and Lever’s
 3 dissolution of marriage, marital settlement agreement and subsequent dissolution judgment
 4 obtained in the Superior Court of California, County of Los Angeles, Pasadena Courthouse.
 5          The Agreement relates to the following factual background:

 6          On October 22, 2019 (the “Petition Date”), the Debtor filed a voluntary petition under

 7 Chapter 7 of the Bankruptcy Code, bearing case number 2:19-bk-22444-SK. Thereafter, the
 8 Trustee was appointed as Chapter 7 trustee of the Debtor’s estate, a capacity in which he
 9 continues to serve.
10          Prior to the Petition Date, on July 9, 2009, the Debtor married Lever.      In or about

11 January 2010, Lever purchased and took title to the real property located at 5919 El Mio Drive,
12 Los Angeles, California 90042 (the “Property”). In or about 2013, the Debtor was added to the
13 title of the Property.
14          In or about late 2018, Lever commenced a petition for dissolution of marriage against

15 the Debtor in the Superior Court of California, County of Los Angeles, Pasadena Courthouse,
16 bearing case number 18PDFL02152 (the “Dissolution Action”). Following the commencement
17 of the Dissolution Action, the Debtor and Lever entered into a marital settlement agreement (the
18 “MSA”) providing, among other things, that the Property would be transferred to Lever (the
19 “Transfer”). On December 31, 2018, the Court in the Dissolution Action approved the MSA by
20 entering a Judgment of Dissolution (the “Judgment”).
21          Following the Petition Date, the Trustee commenced his due diligence regarding the

22 Dissolution Action, the MSA, the Judgment and an analysis of the assets disposed of pursuant to
23 the Judgment, including, but not limited to, the Transfer.
24          In connection with conducting his due diligence, the Trustee determined that at or about

25 the time of the Judgment, the Property had a fair market value of approximately $900,000 and
26 secured debt of approximately $450,000, providing for equity of approximately $450,000. The
27 Trustee has analyzed the legal issues associated with the Debtor’s pre-Petition Date interest in
28 the Property, and the legal issues associated with the Transfer. The Trustee’s analysis suggests

                                                    2
Case 2:19-bk-22444-SK       Doc 53
                                52 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:32:13            Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page36
                                                   3 of 8
                                                        43

 1 that the MSA, the Transfer and the Judgment are avoidable on the basis that the Debtor did not
 2 receive reasonably equivalent value in exchange for the Transfer. The remaining assets of the
 3 Debtor and Lever, at the time of the Judgment, were insignificant and appeared to be distributed
 4 relatively equally. The Debtor and Lever dispute the Trustee’s contentions regarding the MSA,
 5 the Transfer and the Judgment. Indeed, the Debtor and Lever contend that Lever obtained the
 6 Property following marriage and that pursuant to an agreement between the Debtor and Lever,
 7 the Property would belong to Lever and that the community property interest in the Property, if
 8 any, is not the full extent asserted by the Trustee. The Debtor and Lever also contend that there
 9 is deferred maintenance on the Property and that the Trustee’s valuation of the Property, at the
10 time of the Transfer, is not as the Trustee suggests. The Trustee disputes the validity of the
11 agreement between the Debtor and Lever regarding the disposition of title to the Property.
12         While the Parties believe that complex family law issues exist with respect to the

13 avoidance of the Transfer, a purported pre-nuptial agreement and the estate’s interest in the
14 Property following avoidance of the Transfer, following lengthy, extensive negotiations, the
15 Parties herein have agreed to settle the disputes between them regarding the Property, the MSA,
16 the Transfer and the Judgment, upon the terms and subject to the conditions set forth in the
17 Agreement. The Agreement provides, inter alia, that the Trustee shall forbear from seeking to
18 avoid the Transfer in exchange for Lever and the Debtor to collectively pay the Trustee, on
19 behalf of the estate, a settlement of $33,000.00 (the “Settlement Amount”). Additionally, under
20 the terms of the Agreement, the Trustee has received a deed of trust to be recorded against the
21 Property to secure the Settlement Amount until such time as the Settlement Amount is paid in
22 full.
23          The Motion is made pursuant to Rule 9019 of the Federal Rules of Bankruptcy

24 Procedure on the grounds that the Trustee has determined that it is in the best interest of the
25 estate to settle his disputes with Lever and the Debtor given the inherent risks and expense
26 associated with litigation, the legal issues related to avoiding the MSA, the Transfer and the
27 Judgment, and the defenses proffered by Lever relative to the purported pre-nuptial agreement.
28

                                                   3
Case 2:19-bk-22444-SK       Doc 53
                                52 Filed 01/25/21
                                         01/05/21 Entered 01/25/21
                                                           01/05/21 17:28:52
                                                                    15:32:13             Desc
                            Main
                             MainDocument
                                  Document Page
                                              Page37
                                                   4 of 8
                                                        43

 1 Accordingly, the Trustee submits that the compromise is fair and reasonable and should be
 2 approved by the Court.
 3         The Motion is based upon this Notice of Motion, the Motion, the Memorandum of

 4 Points and Authorities, the Declaration of Howard M. Ehrenberg, and the exhibit attached
 5 thereto, the entire record in this case, and such further evidence as may be made.
 6         This Notice is qualified in its entirety by reference to the Motion and the attachments to

 7 the Motion, which are on file with the Clerk of the Bankruptcy Court. Creditors and parties-in-
 8 interest who desire further information are encouraged to review the Motion in its entirety.
 9         PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(f) requires

10 that any request and request for hearing must be filed with the Court and served on the movant
11 and the Office of the United States Trustee within fourteen (14) days after the date of this
12 Notice, plus three (3) additional days if you were served by mail or pursuant to Federal Rule of
13 Civil Procedure 5(b)(2)(D) or (F). If you do not object to the Motion and the approval of
14 the settlement with the Defendant, then you do not need to take any action in response to
15 this notice.
16         PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-

17 (1)(h), failure to file and serve a timely response may be deemed consent to the granting of the
18 Motion.
19 DATED: January 5, 2021                        LEVENE, NEALE, BENDER,
                                                 YOO & BRILL L.L.P.
20
21                                               By:   /s/ Anthony A. Friedman
                                                        EDWARD M. WOLKOWITZ
22                                                      ANTHONY A. FRIEDMAN
23                                               Attorneys for Howard M. Ehrenberg, Chapter 7
                                                 Trustee for the estate of Christopher Jason Waters
24
25
26
27
28

                                                    4
Case 2:19-bk-22444-SK                Doc 53
                                         52 Filed 01/25/21
                                                  01/05/21 Entered 01/25/21
                                                                    01/05/21 17:28:52
                                                                             15:32:13                                     Desc
                                     Main
                                      MainDocument
                                           Document Page
                                                       Page38
                                                            5 of 8
                                                                 43

 1                                   ROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled NOTICE OF CHAPTER 7 TRUSTEE’S
 4   MOTION TO APPROVE COMPROMISE OF CONTROVERSY WITH KARYN LEVER AND DEBTOR
     CHRISTOPHER JASON WATERS will be served or was served (a) on the judge in chambers in the form
 5   and manner required by LBR 5005-2(d); and (b) in the manner stated below:

 6   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 7   hyperlink to the document. On January 5, 2021, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 8   to receive NEF transmission at the email addresses stated below:

 9            Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
               ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
10            Anthony A Friedman aaf@lnbyb.com
              Ashley L Gjorgjeski efile@fivelakesagency.com
11            Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
              Craig C Lang clang@feldmanandassoc.com, mfeldman@feldmanandassoc.com
12            Edmond Richard McGuire ermlawgroupcmecf@gmail.com,R60691@notify.bestcase.com
              Arvind Nath Rawal arawal@americaninfosource.com
13            Ketan G Sawarkar ketan.sawarkar@americaninfosource.com
              United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
14            Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
              Edward M Wolkowitz emw@lnbrb.com
15
     2. SERVED BY UNITED STATES MAIL: On January 5, 2021, I served the following persons and/or
16   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
17   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
18
     Christopher Jason Waters                                           RSN
     1001 Fremont Ave., #3763                                           Capital One Auto Finance
19   South Pasadena, CA 91030                                           a division of Capital One, N.A. Dept
                                                                        AIS Portfolio Services, LP
20                                                                      4515 N Santa Fe Ave, Dept. APS
                                                                        Oklahoma City, OK 73118
21
     Karyn Lever and Christopher Jason Waters                           The Honorable Sandra R. Klein
22   c/o E. Richard McGuire, Esq.                                       United States Bankruptcy Court
     Shamrock Legal, APC                                                255 E. Temple Street, Suite 1582
23   2828 Cochran St., Suite 350                                        Los Angeles, CA 90012
     Simi Valley, CA 93065
24
                                                                             Service information continued on attached page
25
     3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
26   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
     on January 5, 2021, I served the following persons and/or entities by personal delivery, overnight mail
27   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
     email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
28   mail to, the judge will be completed no later than 24 hours after the document is filed.


      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-22444-SK                Doc 53
                                         52 Filed 01/25/21
                                                  01/05/21 Entered 01/25/21
                                                                    01/05/21 17:28:52
                                                                             15:32:13                                     Desc
                                     Main
                                      MainDocument
                                           Document Page
                                                       Page39
                                                            6 of 8
                                                                 43

 1
     I declare under penalty of perjury under the laws of the United States of America that the foregoing is
 2   true and correct.

 3    January 5, 2021                          Lisa Masse                               /s/ Lisa Masse
      Date                                    Type Name                                 Signature
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
                Case 2:19-bk-22444-SK               Doc 53
                                                         52 Filed 01/25/21
                                                                       01/05/21 Entered 01/25/2101/05/21 17:28:52
                                                                                                           15:32:13 Desc
Label Matrix for local noticing                     (p)ABSOLUTE
                                                    Main        RESOLUTIONS CORPORATION
                                                     MainDocument
                                                             Document         Page
                                                                               Page40   7 of 8
                                                                                             43      Capital One Auto Finance, a division of Capi
0973-2                                               8000 NORMAN CENTER DRIVE SUITE 350                   AIS Portfolio Services, LP
Case 2:19-bk-22444-SK                                BLOOMINGTON MN 55437-1118                            4515 N Santa Fe Ave.
Central District of California                                                                            Oklahoma City, OK 73118-7901
Los Angeles
Tue Jan 5 14:51:21 PST 2021
Capital One Auto Finance, a division of Capi         PYOD LLC                                             Verizon by American InfoSource as agent
4515 N Santa Fe Ave. Dept. APS                       Resurgent Capital Services                           4515 N Santa Fe Ave
Oklahoma City, OK 73118-7901                         PO Box 19008                                         Oklahoma City, OK 73118-7901
                                                     GREENVILLE, SC 29602-9008


Los Angeles Division                                 Agatha Cha Et Al                                     American Express National Bank
255 East Temple Street,                              431 Paseo Miramar                                    c/o Becket and Lee LLP
Los Angeles, CA 90012-3332                           Pacific Palisades, CA 90272-3018                     PO Box 3001
                                                                                                          Malvern PA 19355-0701


Amex                                                 Capital One Auto Finance                             Capital One Auto Finance, a division of Capi
PO Box 297871                                        PO Box 60511                                         PO Box 60511
Fort Lauderdale, FL 33329-7871                       City Of lndustry, CA 91716-0511                      City Of Industry CA 91716, CA 91716-0511



Consolidated Electrical Distributors Inc             Elevon Inc                                           Home Depot Credit Services
Michael Wayne Esq                                    2 Concourse Pkwy Ste 800                             PO Box 790328
Los Angeles, CA 90049                                Atlanta, GA 30328-5588                               St Louis, MO 63179-0328



Karyn Lever                                          Sunpower Corporation                                 Syncb Care Credit
5919 EI Mio Dr                                       77 Rio Robles                                        950 Forrer Blvd
Los Angeles, CA 90042-3411                           San Jose, CA 95134-1859                              Kettering, OH 45420-1469



TD Auto Finance LLC                                  Td Auto Finance                                      United States Trustee (LA)
P.O. Box 16041                                       Po Box 100295                                        915 Wilshire Blvd, Suite 1850
Lewiston, ME 04243-9523                              Columbia, SC 29202-3295                              Los Angeles, CA 90017-3560



Verizon                                              Christopher Jason Waters                             Edmond Richard McGuire
by American InfoSource as agent                      1001 Fremont Ave., #3763                              Shamrock Legal, apc
PO Box 4457                                          South Pasadena, CA 91030-3224                        2828 Cochran St.
Houston, TX 77210-4457                                                                                    Suite 350
                                                                                                          simi valley, CA 93065-2780

Howard M Ehrenberg (TR)
SulmeyerKupetz
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071-1538




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
                  Case 2:19-bk-22444-SK              Doc 53
                                                          52 Filed 01/25/21
                                                                        01/05/21 Entered 01/25/21
                                                                                                01/05/21 17:28:52
                                                                                                         15:32:13              Desc
Absolute Resolutions Investments, LLC                (d)Absolute
                                                     Main        Resolutions Investments,
                                                      MainDocument
                                                              Document         Page
                                                                                Page41  8LLC
                                                                                          of 8
                                                                                             43
c/o Absolute Resolutions Corporation                  c/o Absolute Resolutions Corporation
8000 Norman Center Drive, Suite 350                   8000 Norman Center Drive, Suite 350
Bloomington, MN 55437                                 Bloomington, MN 55437




                  The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (u)Levene, Neale, Bender Yoo & Brill LLP             (u)TD Auto Finance LLC




(d)PYOD, LLC                                          End of Label Matrix
Resurgent Capital Services                            Mailable recipients    24
PO Box 19008                                          Bypassed recipients     4
Greenville, SC 29602-9008                             Total                  28
Case 2:19-bk-22444-SK                Doc 53 Filed 01/25/21 Entered 01/25/21 17:28:52                                      Desc
                                     Main Document    Page 42 of 43

 1                                 PROOF OF SERVICE OF DOCUMENT
 2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
     address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067.
 3
     A true and correct copy of the foregoing document entitled DECLARATION THAT NO PARTY
 4   REQUESTED A HEARING ON MOTION LBR 9013-1(o)(3) in the manner stated below:

 5   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
     controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
 6   hyperlink to the document. On January 25, 2021, I checked the CM/ECF docket for this bankruptcy case
     or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
 7   to receive NEF transmission at the email addresses stated below:

 8       •     Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
               ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
 9       •     Anthony A Friedman aaf@lnbyb.com
         •     Ashley L Gjorgjeski efile@fivelakesagency.com
10       •     Sheryl K Ith sith@cookseylaw.com, sith@ecf.courtdrive.com
         •     Craig C Lang clang@feldmanandassoc.com, mfeldman@feldmanandassoc.com
11       •     Edmond Richard McGuire ermlawgroupcmecf@gmail.com,R60691@notify.bestcase.com
         •     Arvind Nath Rawal arawal@americaninfosource.com
12       •     Ketan G Sawarkar ketan.sawarkar@americaninfosource.com
         •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
13       •     Jennifer H Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
         •     Edward M Wolkowitz emw@lnbrb.com
14
     2. SERVED BY UNITED STATES MAIL: On January 25, 2021, I served the following persons and/or
15   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
     and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
16   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
     completed no later than 24 hours after the document is filed.
17
     Christopher Jason Waters                                           Karyn Lever and Christopher Jason Waters
     1001 Fremont Ave., #3763                                           c/o E. Richard McGuire, Esq.
18   South Pasadena, CA 91030
                                                                        Shamrock Legal, APC
19                                                                      2828 Cochran St., Suite 350,
                                                                        Simi Valley, CA 93065
20
     RSN
21   Capital One Auto Finance
     AIS Portfolio Services
22   LP Account: XXXXXXXXX1234
     4515 N Santa Fe Ave. Dept. APS
23   Oklahoma City, OK 73118

24                                                                           Service information continued on attached page

25   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
     EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
26   on January 25, 2021, I served the following persons and/or entities by personal delivery, overnight mail
     service, or (for those who consented in writing to such service method), by facsimile transmission and/or
27   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
     mail to, the judge will be completed no later than 24 hours after the document is filed.
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:19-bk-22444-SK                Doc 53 Filed 01/25/21 Entered 01/25/21 17:28:52                                      Desc
                                     Main Document    Page 43 of 43

 1   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
     true and correct.
 2
      January 25, 2021                        Lisa Masse                                /s/ Lisa Masse
 3    Date                                    Type Name                                 Signature

 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

     June 2012                                                                    F 9013-3.1.PROOF.SERVICE
